Citation Nr: 0944468	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-35 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left patellar tendon rupture, currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for left hip 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to January 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

During the course of the appeal (for example at his January 
2007 and May 2008 VA examinations) the Veteran made comments 
which essentially raised the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU).  Such issue has not been 
adjudicated by the RO, nor developed for appellate 
consideration at this time.  As such, this matter is referred 
to the RO for appropriate action.

The Veteran's representative's October 2009 written argument 
appeared to be raising the issue of entitlement to service 
connection for a left knee scar.  The Board observes that the 
Veteran has already been assigned a separate evaluation for 
his left knee scar.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been manifested by complaints of 
pain and functional impairment comparable to limitation of 
left knee flexion to no less than 90 degrees and left knee 
extension limited to 5 degrees.

2.  The service-connected left hip disability is manifested 
by complaints of pain and functional impairment comparable to 
limitation of left thigh flexion to no less than 60 degrees 
and left thigh extension limited to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left patellar tendon rupture have not been met 
at any time during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2009).

2.  The criteria for a rating in excess of 10 percent for 
left hip disability have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5003, 
5252, 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2004, February 2006, March 
2006, and June 2008 the Veteran was informed of the evidence 
and information necessary to substantiate the claims, the 
information required to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  38 U.S.C. § 5103(a); 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating 
claims such that the essential fairness of the adjudications 
are not affected.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As complete VCAA notice 
was not completed prior to the initial AOJ adjudication of 
the claims, such notice was not compliant with Pelegrini.  
However, as the case was readjudicated thereafter, there is 
no prejudice to the Veteran in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records and the Veteran's 
records from the Social Security Administration (SSA).  The 
Veteran has undergone VA examinations that addressed the 
medical matters presented by this appeal.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate, 
as they included an examination of the Veteran and elicited 
his subjective complaints.  The VA examinations described the 
disabilities on appeal in sufficient detail so that the Board 
is able to fully evaluate the disabilities.  The January 2009 
VA examiner (as noted by the Veteran's representative's 
October 2009 written argument) made specific findings in 
accordance with 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining VA examinations with respect to the issues on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met, and the Board will address the merits of the claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

I.  Left knee

By rating action in July 1994, service connection for left 
knee disability was established.  The Veteran's left knee 
disability is currently rated as 20 percent disabling.  His 
claim for an increased rating for his service-connected left 
knee disability was received in June 2004.

The Veteran's left knee disability has been characterized as 
patellofemoral arthritis with postoperative rupture of the 
left patellar tendon.  On VA examinations the Veteran has 
complained of progressively worsening left knee pain and 
weakness that has impacted his daily activities and limited 
his ability to walk.  The Veteran has complained of daily 
left knee pain which he has treated with medications 
(Naproxen) and rest.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

As for Diagnostic Code 5257, a 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg motion is governed by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
10 percent evaluation is for application where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees, and a 30 
percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

Range of motion testing of the left knee has included the 
following:  August 2004 VA examination findings of left knee 
flexion of 150 degrees; January 2007 VA examination findings 
of left knee flexion of 130 degrees, and left knee extension 
to 0 degrees; March 2008 VA examination findings of left knee 
flexion of 0 to 90 degrees, and left knee extension of 0 to 5 
degrees; May 2008 VA examination findings of left knee 
flexion of 0 to 105 degrees; and January 2009 VA examination 
findings of left knee flexion of 0 to 100 degrees, and left 
knee extension to 0 degrees.

Based on these findings, the criteria are not met for the 
next-higher rating, 30 percent, under Diagnostic Code 5260 or 
5261.  In so finding, the Board has considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The August 2004 VA examiner noted that the Veteran was able 
to perform 10 deep knee bends, and the January 2009 VA 
examiner noted that while the Veteran's left knee had painful 
motion, there was no objective evidence of additional loss of 
range of motion due to fatigue, weakness, or incoordination.  
As such, while loss of motion of the left knee due to pain 
has been noted, even considering additional functional 
limitation due to pain, the competent findings do not 
indicate a disability picture comparable to having left knee 
flexion limited to 15 degrees or left knee extension limited 
to 20 degrees, as is necessary in order to achieve the next-
higher 30 percent evaluation under Diagnostic Code 5260 or 
5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant who has both limitation of 
flexion and limitation of extension of the same leg, such 
must be rated separately under Diagnostic Codes 5260 and 5261 
to be adequately compensated for functional loss associated 
with injury to the leg.  In the present case, however, the 
medical findings previously discussed do not establish loss 
of left knee flexion or extension to a compensable degree at 
any time during the rating period on appeal.  Based on the 
above findings, separate evaluations pursuant to VAOPGCPREC 
9-2004 are not appropriate.

As for Diagnostic Code 5257, the Board notes that while the 
August 2004 VA examiner (arguably) noted some instability of 
the left knee, the March 2008, May 2008, and January 2009 VA 
examinations all contain findings revealing no left knee 
instability or subluxation.  In this regard, the Board 
observes that previous VA examinations, such as those 
conducted in June 1994 and November 2002, also found that 
there was no left knee instability or subluxation.  As such, 
a rating under Diagnostic Code 5257 is not for application, 
and a rating in excess of 20 percent under Diagnostic Code 
5257 is not warranted.

Medical records associated with claims file have revealed 
arthritis of the left knee.  However, as instability or 
subluxation are not shown (and a rating under Diagnostic Code 
5257 is not for application), a separate rating for arthritis 
is not for consideration.  VAOPGCPREC 23-97.

As the evidence fails to demonstrate malunion of the right 
tibia or fibula, a higher rating is not possible under 
Diagnostic Code 5262.

In sum, the evidence of record reveals a disability picture 
consistent with the 20 percent evaluation assigned for left 
knee disability throughout the applicable rating period on 
appeal.

II.  Left hip

By rating action in July 2003, service connection for left 
hip disability was established.  The Veteran's left hip 
disability is currently rated as 10 percent disabling.  His 
claim for an increased rating for his service-connected left 
hip disability was received in June 2004.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 
5003.

Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating, limitation of thigh flexion to 30 degrees 
warrants a 20 percent rating, limitation of thigh flexion to 
20 degrees warrants a 30 percent rating, and limitation of 
thigh flexion to 10 degrees warrants a 40 percent rating.  
Diagnostic Code 5252.  Diagnostic Code 5253 provides for a 20 
percent rating where there is limitation of abduction of the 
thigh with motion lost beyond 10 degrees.

The Veteran's left hip disability has been characterized as 
left hip arthritis.  On VA examinations the Veteran has 
complained of continuous left hip pain.  Left hip VA X-rays 
have revealed minimal degenerative changes.

Range of motion testing of the left hip has included the 
following: January 2007 VA examination findings showed 
flexion of the left hip to be 60 degrees, extension to 20 
degrees, adduction to 30 degrees, abduction to 50 degrees, 
external rotation to 55 degrees, and internal rotation to 40 
degrees; May 2008 VA examination findings showed full range 
of left hip motion without limitation; and January 2009 VA 
examination findings (reported as) of extension to 100 
degrees, adduction to 10 degrees, abduction to 30 degrees, 
external rotation to 30 degrees, and internal rotation to 20 
degrees.

There is no clinical objective evidence demonstrating that 
flexion of the Veteran's left thigh has been limited to 30 
degrees, or extension limited to 5 degrees.  There is also no 
objective clinical evidence showing limitation of abduction 
of the left thigh with motion lost beyond 10 degrees.  While 
the record shows that the Veteran clearly has some left hip 
limitation of motion, clinical evidence does not support a 
higher rating than that already assigned by the RO under 
Diagnostic Codes 5252 and 5253.

As for other diagnostic codes, the evidence does not show a 
flail left hip joint to warrant a rating under Diagnostic 
Code 5254 or ankylosis of the left hip to warrant a higher 
rating under Diagnostic Code 5250.

The Board acknowledges the Veteran's complaints of left hip 
pain, and the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While VA examiners have noted that the Veteran did 
have additional functional loss of the left hip due to pain 
and fatigue, the January 2009 VA examiner specifically noted 
that there was no major weakness, instability, or 
incoordination.  In short, even considering additional 
functional limitation due to pain, fatigue, and lack of 
endurance, the competent findings do not indicate a 
disability picture comparable to having left thigh flexion 
limited to 30 degrees or limitation of abduction of the left 
thigh with motion lost beyond 10 degrees, as is necessary in 
order to achieve the next-higher 20 percent evaluation under 
Diagnostic Code 5252 or 5253.

In sum, the evidence of record reveals a disability picture 
consistent with the 10 percent evaluation assigned for left 
hip disability throughout the applicable rating period on 
appeal.


Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as pain in his left knee 
and left hip.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences.  However, as with the 
medical evidence of record, the Veteran's account of his 
symptomatology describes ratings consistent with the ratings 
he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected left knee and left 
hip disabilities are not so unusual or exceptional in nature 
as to render his schedular rating inadequate.  The Veteran's 
disabilities have been evaluated under the applicable 
diagnostic codes that have specifically contemplated the 
level of occupational impairment caused by his left knee and 
hip disabilities.  The evidence does not reflect that the 
Veteran's left knee or left hip disability, alone, have 
caused marked interference with employment or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for residuals of a left 
patellar tendon rupture is denied.

A rating in excess of 10 percent for left hip disability is 
denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


